Citation Nr: 9907670	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for a left upper extremity disorder 
due to VA treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for residuals of a right eye injury 
due to VA treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946 and from January 1947 to June 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board remanded this case to 
the RO for further development in June 1997.  That 
development has subsequently been completed, and the case has 
been returned to the RO.

In his December 1996 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However, a March 1997 
Report of Contact indicates that the veteran had spoken to an 
employee of the RO and had stated that he would not be able 
to attend such a hearing.  In view of this, the veteran's 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing that the 
veteran incurred additional left upper extremity disability 
as a result of VA treatment.

3.  The veteran incurred no additional disability, to include 
residuals of a right eye injury, as a result of VA treatment.

CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left upper extremity disability have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right eye injury have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board observes that the 
veteran's claims are plausible and capable of substantiation 
and are therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

II.  Left upper extremity disability

In May 1991, the veteran underwent a decompression 
laminectomy of C4-C7 and a left medial fasciectomy of C5-C6 
at a VA facility following complaints of weakness and pain in 
the left upper extremity subsequent to a head injury.  A 
subsequent May 1991 VA treatment record reflects that the 
veteran complained that he was unable to use the left upper 
extremity following surgery, and the examiner noted that it 
was difficult to determine the veteran's "degree of 
recovery."  The discharge report indicates that the veteran 
continued to have weakness in the biceps and deltoid 
functions on the left.

Subsequent treatment reports reflect further complaints 
regarding the left upper extremity.  An August 1991 statement 
from Charles J. Ash, M.D., indicates that the veteran was 
unable to move the left shoulder and had "complete loss of 
function of the left upper extremity."  A VA treatment 
record, dated in September 1991, indicates that the veteran 
complained that he could not use the left biceps muscle.  A 
November 1991 VA examination report reflects that the veteran 
had essentially no functional use of the left arm and minimal 
use of the hand.  A May 1992 VA treatment record indicates 
that the veteran was unable to abduct the left arm past 15 
degrees.

An August 1995 VA muscles examination report reflects that 
the veteran had poor muscle strength in the left upper arm, 
with fair muscle strength in the forearm.  The veteran had 
lost approximately 50 percent of the musculature of the left 
shoulder and upper arm, approximately 40 percent of the 
musculature of the left forearm, and approximately 30 to 40 
percent of the musculature of the hands.  The assessments 
were status post cervical depression laminectomy, with 
apparent nerve root damage; and degenerative joint disease of 
the shoulder.  A VA peripheral nerves examination, also from 
August 1995, revealed apparent damage to nerve roots C4-C7 
and possibly T1, with no muscle wasting or atrophy noted as a 
direct effect of nerve damage or disuse.  X-rays revealed 
degenerative arthritic changes of the left shoulder.

In February 1998, following the Board's remand, the veteran 
underwent a second VA nerves examination, and the report of 
this examination indicates that the examiner had an 
opportunity to review the veteran's claims file.  Muscle 
testing revealed weakness in all of the groups tested in the 
left arm and shoulder area; this was most severe in the 
biceps and brachioradialis functioning, as the veteran was 
unable to flex his arm against gravity.  Also, there was 
weakness involving wrist flexors and extensors, hand grip, 
and interosseous functioning.  Significant weakness was 
complicated by pain with abduction over 90 degrees.  Sensory 
loss was noted in a region predominantly on the dorsal 
surface of the left hand and arm in the C6 distribution.  The 
examiner noted that, "[a]lthough some weakness and sensory 
loss was documented postoperatively, there appeared to be a 
significant worsening in the perioperative period."  The 
examiner further indicated that, while at least part of the 
veteran's difficulties might be due to the preexisting 
cervical spine disease, an "[i]ncrease in impairment and 
disability is a well[-]recognized complication of the 
surgical procedure performed."  A diagnosis of cervical 
radiculopathy with perioperative deterioration was rendered.  
The examiner further noted that, while he could not precisely 
assess the amount of the veteran's preoperative disability, 
as compared to postoperative disability, notes in the record 
"do document significant increase in his disability."

In this case, the Board has noted the February 1998 VA 
examiner's opinion that the veteran incurred an increase in 
impairment of the left upper extremity following his VA 
surgery and that such disability was "a well[-]recognized 
complication of the surgical procedure performed.  In 
essence, the examiner has conceded that the veteran incurred 
additional left upper extremity disability as a result of his 
surgery.  The remaining question is whether this disability 
was a "necessary consequence" of the surgery.  In this 
case, however, there is no indication from the record that 
the additional disability was certain to result from the 
surgery, and such disability clearly was not intended to 
result from the surgery.  As such, the Board finds that the 
veteran incurred additional left upper extremity disability 
that was not a necessary consequence of the VA surgery.  In 
view of this, the Board finds that the evidence supports the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998), and that benefit is therefore 
granted.  See 38 U.S.C.A. § 5107(b) (West 1991) (the benefit 
of the doubt in resolving an issue shall be given to the 
claimant).

III.  Residuals of a right eye injury

A May 1992 VA treatment record reflects the veteran's initial 
complaints of decreased visual acuity in the right eye 
following an injury to the right eye at a VA facility at the 
time of his May 1991 cervical laminectomy.  An assessment of 
monocular diplopia of the right eye was noted.

The veteran underwent a VA visual examination in October 
1995.  The examiner noted that no medical records were 
available for review during the examination.  The veteran 
complained of an injury to the right eye while a patient at 
the Little Rock, Arkansas VA Medical Center (VAMC) in 1991, 
and the examiner rendered an assessment of a history of an 
injury to the right eye during this hospitalization.  The 
examiner further noted that the veteran had a small corneal 
scar on the right eye and that this scar could possibly cause 
monocular diplopia.  However, the examiner noted that this 
scar appeared to be secondary to foreign body removal and 
"possibly" not to the trauma described by the veteran.

In January 1998, following the Board's remand, the veteran 
underwent a second VA visual examination.  The report of this 
examination indicates that the examiner had an opportunity to 
review the veteran's claims file.  The examiner, in rendering 
a diagnosis, found no evidence of permanent right eye injury 
caused or aggravated by the veteran's hospitalization; there 
was no evidence of significant scarring, angle recession, or 
significant difference in the early lens changes or macular 
changes in both eyes.  The veteran's right eye monocular 
diplopia and blurring was noted to resolve with the use of a 
pinhole occluder and to not be related to the veteran's 
reported injury or any incident of treatment by the VA.  
Furthermore, the examiner found that the veteran's corneal 
foreign body scars were "not of visual significance" and 
were not related to an incident of treatment by the VA.  
Other problems, including dermatochalasis of both upper lids, 
early lens changes, and early macular pigmentary changes were 
attributed to aging.

In this case, the Board observes that an October 1995 VA 
examination report contains an assessment of a history of an 
injury to the right eye while the veteran was a patient at a 
VA facility.  The relevant question, however, is whether the 
veteran sustained additional disability as a result of any 
incident of VA hospitalization or treatment.  In this regard, 
the Board observes that the VA examiner who conducted the 
veteran's February 1998 VA visual examination asserted, 
following a review of the veteran's claims file and the 
findings from the examination, that there was no evidence of 
permanent injury caused or aggravated by an incident of VA 
treatment.  The Board attaches more weight to this opinion 
than to the assessment rendered in the October 1995 VA 
examination report, which appears to be based on a history 
provided by the veteran and not a review of his medical 
records.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered the veteran's lay contentions 
in this case, as indicated in his December 1996 Substantive 
Appeal.  However, the Board would point out that the veteran 
has not been shown to possess the requisite medical expertise 
to render a competent opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the Board has considered all of the evidence of 
record but finds that the veteran incurred no additional 
disability, to include residuals of a right eye injury, as a 
result of VA treatment.  As such, it is the conclusion of the 
Board that the preponderance of the evidence is against his 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).  In reaching this conclusion, the 
Board has considered the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a left upper extremity disorder due to 
VA treatment is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for residuals of a right eye injury due to 
VA treatment is denied.



______________________________
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


